MEMORANDUM OPINION
                                        No. 04-11-00660-CR

                               EX PARTE Michael Lloyd MORGAN

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2011W0323
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 4, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal and to expedite the issuance of the

mandate based on his showing of good cause. The motion is signed by both appellant and his

attorney. The motion is granted. The appeal is dismissed. See TEX. R. APP. P. 42.2(a). The clerk

of the court is directed to issue the mandate immediately. See id. 18.1(c).

                                                             PER CURIAM

DO NOT PUBLISH